UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05628 Name of Registrant: Vanguard Malvern Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2015 – March 31, 2016 Item 1: Reports to Shareholders Semiannual Report | March 31, 2016 Vanguard U.S. Value Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Fund Profile. 10 Performance Summary. 11 Financial Statements. 12 About Your Fund’s Expenses. 24 Trustees Approve Advisory Arrangement. 26 Glossary. 27 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Six Months Ended March 31, 2016 Total Returns Vanguard U.S. Value Fund 4.78% Russell 3000 Value Index 7.15 Multi-Cap Value Funds Average 5.18 Multi-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Your Fund’s Performance at a Glance September 30, 2015, Through March 31, 2016 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard U.S. Value Fund $16.48 $16.27 $0.358 $0.653 Chairman’s Letter Dear Shareholder, Despite a bout of volatility, U.S. stocks produced solid gains for the six months ended March 31, 2016. Stocks of larger-capitalization companies generally outpaced those of smaller firms, while growth stocks finished slightly ahead of their value counterparts. Against this investment backdrop, Vanguard U.S. Value Fund, which focuses on mid- and large-cap value stocks, returned 4.78%. The result trailed the 7.15% return of its benchmark index, the Russell 3000 Value Index Fund, as well the 5.18% average return of its peers. Eight of the fund’s ten industry sectors posted positive results, with stocks of utilities, industrials, and information technology companies adding most to returns. Financials, one of the market’s weakest performers for the period, weighed heavily on performance. The fund’s holdings in most sectors failed to keep pace with those represented in the index, leading to its relative underperformance. Stocks charted an uneven course en route to a favorable outcome The broad U.S. stock market returned about 7% over the six months. The period began and ended strongly, with fluctuations in the middle as China’s economic slowdown and falling oil and commodity prices worried investors. 2 Stocks rallied in March as investors again seemed encouraged by news about monetary policy. The Federal Reserve indicated, after a mid-March meeting, that it would raise interest rates fewer times in 2016 than previously anticipated. And central bankers in Europe and Asia kept up stimulus measures to combat weak growth and low inflation. International stocks returned about 3% for the period after surging more than 8% in March. Stocks from emerging markets and from developed markets of the Pacific region outperformed European stocks, which were nearly flat. Bonds produced gains following a subpar start After posting weak results for the first three months of the period, bonds managed solid gains in the final three. The broad U.S. taxable bond market returned 2.44% for the fiscal half year. With stocks volatile and the Fed proceeding cautiously with rate hikes, bonds proved attractive. The yield of the 10-year U.S. Treasury note closed at 1.77% at the end of March, down from 2.05% six months earlier. (Bond prices and yields move in opposite directions.) Market Barometer Total Returns Periods Ended March 31, 2016 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 7.75% 0.50% 11.35% Russell 2000 Index (Small-caps) 2.02 -9.76 7.20 Russell 3000 Index (Broad U.S. market) 7.30 -0.34 11.01 FTSE All-World ex US Index (International) 3.09 -8.53 0.70 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.44% 1.96% 3.78% Barclays Municipal Bond Index (Broad tax-exempt market) 3.20 3.98 5.59 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.08 0.04 CPI Consumer Price Index 0.08% 0.85% 1.28% 3 Returns for money market funds and savings accounts remained limited by the Fed’s target rate of 0.25%–0.5%—still low despite rising a quarter percentage point in December. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 6.90%. International bonds got a boost as foreign currencies strengthened against the dollar, a turn-about from the trend of recent years. Even without this currency benefit, however, international bond returns were solidly positive. The fund delivered solid gains despite trailing its benchmark Vanguard U.S. Value Fund focuses primarily on stocks of large and midsize companies that, in the opinion of its advisor, Vanguard Quantitative Equity Group, offer a good balance between reasonable valuations and attractive growth prospects relative to their peers. The advisor uses a quantitatively driven investment approach, employing a proprietary computer model to evaluate thousands of companies. The goal is to identify stocks that are selling below their true worth. The fund is well diversified, investing in more than 200 stocks across all market sectors. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average U.S. Value Fund 0.26% 1.15% The fund expense ratio shown is from the prospectus dated January 27, 2016, and represents estimated costs for the current fiscal year. For the six months ended March 31, 2016, the fund’s annualized expense ratio was 0.23%. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2015. Peer group: Multi-Cap Value Funds. 4 As I mentioned, your fund trailed its benchmark for the most recent six-month period. The fund’s underperformance can be attributed to disappointing results in several sectors. While the fund notched gains in industrials, information technology, energy, consumer staples, and health care, its holdings in these sectors failed to keep pace with those of the benchmark. The fund’s consumer Vanguard’s growth translates into lower costs for you Research indicates that lower-cost investments have tended to outperform higher-cost ones. So it’s little wonder that funds with lower expense ratios—including those at Vanguard—have dominated the industry’s cash inflows in recent years. Vanguard has long been a low-cost leader, with expenses well below those of many other investment management companies. That cost difference remains a powerful advantage for Vanguard clients. Why? Because a lower expense ratio allows a fund to pass along a greater share of its returns to its investors. What’s more, as you can see in the chart below, we’ve been able to lower our costs continually as our assets under management have grown. Our steady growth has not been an explicit business objective. Rather, we focus on putting our clients’ interests first at all times, and giving them the best chance for investment success. But economies of scale—the cost efficiencies that come with our growth—have allowed us to keep lowering our fund costs, even as we invest in our people and technology. The benefit of economies of scale 5 discretionary stocks lost ground, but the benchmark’s holdings in the sector added to returns. Both the fund and its index posted negative results in financials, although the sector held up better in the benchmark. Telecommunication services was a bright spot for the fund, as its holdings in the sector produced modestly higher returns than those in the benchmark. The fund also had a stronger showing in the utilities sector, which contributed solidly to performance in both the fund and the index. For more about the advisor’s strategy and the fund’s positioning during the six months, see the Advisor’s Report that follows this letter. Consider rebalancing to manage your risk Let’s say you’ve taken the time to carefully create an appropriate asset allocation for your investment portfolio. Your efforts have produced a diversified mix of stock, bond, and money market funds tailored to your goals, time horizon, and risk tolerance. But what should you do when your portfolio drifts from its original asset allocation as the financial markets rise or fall? Consider rebalancing to bring it back to the proper mix. Just one year of outsized returns can throw your allocation out of whack. Take 2013 as an example. That year, the broad stock market (as measured by the Russell 3000 Index) returned 33.55% and the broad taxable bond market (as measured by the Barclays U.S. Aggregate Bond Index) returned –2.02%. A hypothetical portfolio that tracked the broad domestic market indexes and started the year with 60% stocks and 40% bonds would have ended with a more aggressive mix of 67% stocks and 33% bonds. Rebalancing to bring your portfolio back to its original targets would require you to shift assets away from areas that have been performing well toward those that have been falling behind. That isn’t easy or intuitive. Rebalancing is a way to minimize risk rather than maximize returns and to stick with your investment plan through different types of markets. (You can read more about our approach in Best Practices for Portfolio Rebalancing at vanguard.com/research.) It’s not necessary to check your portfolio every day or every month, much less rebalance it that frequently. It may be more appropriate to monitor it annually or semiannually and rebalance when your allocation swings 5 percentage points or more from its target. 6 It’s important, of course, to be aware of the tax implications. You’ll want to consult with your tax advisor, but generally speaking, it may be a good idea to make any asset changes within a tax-advantaged retirement account or to direct new cash flows into the underweighted asset class. However you go about it, keeping your asset allocation from drifting too far off target can help you stay on track with the investment plan you’ve crafted to meet your financial goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 12, 2016 7 Advisor’s Report For the six months ended March 31, 2016, Vanguard U.S. Value Fund returned 4.78%, lagging the Russell 3000 Value Index by 2.37 percentage points. For the six months, the broad U.S. equity market was up 7.30%. Improvement was seen primarily in large- and mid-capitalization stocks, which returned 7.75%, outpacing the 2.02% return of small-cap stocks. Within the broad market, growth stocks slightly outperformed their value counterparts during this period, returning 7.45%. Developed and international markets saw improvements compared with their losses in the prior year; emerging markets surpassed developed markets by 4.85 percentage points. Performance within the Russell 3000 Value benchmark was strong: All ten sectors generated positive returns. Results were best in telecommunication services, utilities, and materials companies, but only mildly positive in energy and financial firms. The U.S. economy continued to grow in 2016, but at a slower pace. Fourth-quarter 2015 real GDP grew 1.4%, compared with 2.0% in the third quarter. The deceleration was attributed primarily to downturns in nonresidential fixed investment, exports, and state and local government spending. Corporate profits decreased 8.1% in the fourth quarter, the largest quarterly decline since the first quarter of 2011. However, the U.S. job market further improved. Total nonfarm payroll employment rose by 215,000 in March; the unemployment rate rose slightly to 5.0%. In the first quarter of 2016, oil prices declined significantly, but have since recovered after bottoming out in mid-February. This volatility spilled over into the global stock markets, which saw similar price action in the quarter. The Federal Reserve raised interest rates in December after keeping rates near zero since 2008. Further gradual rate hikes are expected later this year, depending on global economic data. Although rates are rising in the United States, several of the world’s central banks, including the European Central Bank and the Bank of Japan, are experimenting with negative interest rates in an attempt to spur economic growth. While it’s important to understand how overall portfolio performance is affected by these macroeconomic factors, we emphasize that our investment process focuses on specific stock fundamentals and portfolio characteristics. Our stock selection model evaluates the companies within our investment universe to identify those with attractive characteristics that we believe will outperform over the long run. To do this, we use a strict quantitative process that focuses on a combination of five key themes: high quality—healthy balance sheets and consistent cash flow generation; effective use of capital—sound investment policies that favor internal over external funding; consistent earnings growth—a demonstrated ability to increase earnings year after year; strong market sentiment—market confirmation of our view; and reasonable valuation—avoidance of overpriced stocks. 8 We evaluate the interaction of these themes on all the stocks in our universe each day, seeking to capitalize on investor biases across the market. Using the results of our model, we then construct our portfolio with the goal of maximizing expected return, while minimizing exposure to risks that our research indicates do not improve returns, such as industry selection and other risks relative to our benchmark. For the six-month period, our valuation, management decisions, and quality models contributed to performance. Our sentiment model made a minor contribution to performance, and our growth model mildly detracted from performance. Our stock selection results over the past six months were disappointing across sectors. We were able to produce positive results in only the three best-performing sectors in the benchmark: telecommunication services, utilities, and materials. In telecommunication services, our most successful positions included Verizon (+27.5%), CenturyLink (+32.0%), and Cincinnati Bell (+24.0%). Performance within utilities was driven by UGI (+17.2%), WGL Holdings (+27.4%), and Exelon (+23.3%). Materials benefited from our positions in Avery Dennison (+28.9%) and Dow Chemical (+22.1%). We were not able to match the outperformance across all sectors. The most disappointing results were in financials, information technology, and energy. In financials, Santander (–48.6%), Universal Insurance (–38.5%), and Heritage Insurance (–18.6%) did not perform as expected. Fitbit (–59.8%), EarthLink Holdings (–26.1%), and Jabil Circuit (–13.2%) similarly detracted from performance in information technology. In energy, Teekay Tankers (–45.2%), Alon USA Energy (–41.6%), and Marathon Petroleum (–18.5%) detracted from performance. Portfolio Managers: James P. Stetler, Principal Anatoly Shtekhman, CFA Binbin Guo, Principal, Head of Equity Research and Portfolio Strategies Vanguard Quantitative Equity Group April 18, 2016 9 U.S. Value Fund Fund Profile As of March 31, 2016 Portfolio Characteristics Russell DJ 3000 U.S. Total Value Market Fund Index FA Index Number of Stocks 262 2,009 3,900 Median Market Cap $25.1B $46.9B $52.5B Price/Earnings Ratio 15.6x 19.7x 21.8x Price/Book Ratio 1.7x 1.8x 2.7x Return on Equity 12.8% 12.4% 17.5% Earnings Growth Rate 6.0% 3.2% 8.0% Dividend Yield 2.7% 2.6% 2.1% Foreign Holdings 0.9% 0.0% 0.0% Turnover Rate (Annualized) 63% — — Ticker Symbol VUVLX — — Expense Ratio 1 0.26% — — 30-Day SEC Yield 2.39% — — Short-Term Reserves 0.2% — — Sector Diversification (% of equity exposure) Russell DJ 3000 U.S. Total Value Market Fund Index FA Index Consumer Discretionary 5.7% 5.7% 13.6% Consumer Staples 7.0 7.1 9.2 Energy 11.9 12.0 6.1 Financials 29.4 29.4 17.4 Health Care 11.1 11.1 13.7 Industrials 10.6 10.5 10.7 Information Technology 11.6 11.5 20.1 Materials 2.9 2.9 3.2 Telecommunication Services 2.7 2.7 2.5 Utilities 7.1 7.1 3.5 Volatility Measures Russell DJ 3000 U.S. Total Value Market Index FA Index R-Squared 0.98 0.95 Beta 0.97 0.95 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Johnson & Johnson Pharmaceuticals 2.9% Exxon Mobil Corp. Integrated Oil & Gas 2.8 General Electric Co. Industrial Conglomerates 2.6 JPMorgan Chase & Co. Diversified Banks 2.5 Berkshire Hathaway Inc. Multi-Sector Holdings 2.3 Wells Fargo & Co. Diversified Banks 1.9 Bank of America Corp. Diversified Banks 1.7 Citigroup Inc. Diversified Banks 1.6 Procter & Gamble Co. Household Products 1.5 AT&T Inc. Integrated Telecommunication Services 1.3 Top Ten 21.1% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated January 27, 2016, and represents estimated costs for the current fiscal year. For the six months ended March 31, 2016, the annualized expense ratio was 0.23%. 10 U.S. Value Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2005, Through March 31, 2016 Average Annual Total Returns: Periods Ended March 31, 2016 Inception One Five Ten Date Year Years Years U.S. Value Fund 6/29/2000 -2.22% 11.30% 5.60% See Financial Highlights for dividend and capital gains information. 11 U.S. Value Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2016 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (99.5%) 1 Consumer Discretionary (5.6%) Target Corp. 154,741 12,732 General Motors Co. 341,727 10,740 Cooper Tire & Rubber Co. 179,200 6,634 Whirlpool Corp. 29,566 5,332 Darden Restaurants Inc. 64,566 4,281 Best Buy Co. Inc. 96,281 3,123 * DISH Network Corp. Class A 63,342 2,930 Carnival Corp. 54,209 2,861 PVH Corp. 27,090 2,683 * Isle of Capri Casinos Inc. 186,600 2,612 * DreamWorks Animation SKG Inc. Class A 103,745 2,588 News Corp. Class B 195,071 2,585 Comcast Corp. Class A 40,874 2,497 Gannett Co. Inc. 147,924 2,240 DR Horton Inc. 49,578 1,499 * MSG Networks Inc. 63,800 1,103 Brunswick Corp. 22,818 1,095 Tupperware Brands Corp. 16,947 983 Hasbro Inc. 11,320 907 New York Times Co. Class A 67,261 838 * Discovery Communications Inc. Class A 29,217 836 * ZAGG Inc. 88,391 796 Abercrombie & Fitch Co. 23,841 752 American Eagle Outfitters Inc. 43,237 721 Ethan Allen Interiors Inc. 22,157 705 * Cooper-Standard Holding Inc. 5,500 395 Consumer Staples (7.0%) Procter & Gamble Co. 248,419 20,447 Wal-Mart Stores Inc. 210,757 14,435 Market Value • Shares ($000) Tyson Foods Inc. Class A 139,900 9,326 *,^ Herbalife Ltd. 118,614 7,302 Bunge Ltd. 118,900 6,738 Kroger Co. 150,200 5,745 Dean Foods Co. 326,662 5,658 Universal Corp. 68,500 3,891 Ingles Markets Inc. Class A 80,900 3,034 ConAgra Foods Inc. 64,793 2,891 Clorox Co. 19,926 2,512 Philip Morris International Inc. 22,858 2,243 * Omega Protein Corp. 105,484 1,787 Mondelez International Inc. Class A 39,200 1,573 Energizer Holdings Inc. 32,401 1,312 Fresh Del Monte Produce Inc. 24,084 1,013 * SUPERVALU Inc. 139,796 805 Walgreens Boots Alliance Inc. 9,400 792 SpartanNash Co. 24,140 732 Nu Skin Enterprises Inc. Class A 17,806 681 Energy (11.9%) Exxon Mobil Corp. 437,809 36,596 Chevron Corp. 157,433 15,019 Phillips 66 142,700 12,356 Valero Energy Corp. 167,500 10,743 Marathon Petroleum Corp. 234,542 8,720 ^ Nordic American Tankers Ltd. 504,903 7,114 Tesoro Corp. 81,285 6,991 PBF Energy Inc. Class A 200,900 6,670 Rowan Cos. plc Class A 405,968 6,536 Noble Corp. plc 584,635 6,051 Ensco plc Class A 413,162 4,285 ^ Ship Finance International Ltd. 305,388 4,242 12 U.S. Value Fund Market Value • Shares ($000) Alon USA Energy Inc. 389,688 4,022 Schlumberger Ltd. 49,546 3,654 Teekay Tankers Ltd. Class A 985,400 3,616 Scorpio Tankers Inc. 596,140 3,476 HollyFrontier Corp. 67,443 2,382 ^ Frontline Ltd. 256,280 2,145 DHT Holdings Inc. 326,923 1,883 CVR Energy Inc. 71,263 1,860 *,^ Seadrill Ltd. 524,676 1,731 Teekay Corp. 163,863 1,419 * Cameron International Corp. 19,800 1,328 Atwood Oceanics Inc. 139,536 1,280 Spectra Energy Corp. 29,188 893 * Par Pacific Holdings Inc. 45,146 847 * FMC Technologies Inc. 24,931 682 Oceaneering International Inc. 20,292 675 * TETRA Technologies Inc. 101,055 642 Financials (29.3%) JPMorgan Chase & Co. 559,340 33,124 * Berkshire Hathaway Inc. Class B 213,863 30,343 Wells Fargo & Co. 518,330 25,066 Bank of America Corp. 1,689,176 22,838 Citigroup Inc. 518,493 21,647 Capital One Financial Corp. 161,633 11,203 Travelers Cos. Inc. 95,600 11,157 Prudential Financial Inc. 150,528 10,871 PNC Financial Services Group Inc. 126,661 10,712 Bank of New York Mellon Corp. 274,966 10,127 US Bancorp 236,497 9,599 Discover Financial Services 178,239 9,076 Hartford Financial Services Group Inc. 183,949 8,476 Everest Re Group Ltd. 40,700 8,035 Assured Guaranty Ltd. 278,400 7,043 * Walker & Dunlop Inc. 279,951 6,794 Hospitality Properties Trust 248,096 6,589 * MGIC Investment Corp. 821,029 6,297 * Synchrony Financial 210,000 6,019 Gaming and Leisure Properties Inc. 181,402 5,609 AmTrust Financial Services Inc. 215,687 5,582 Government Properties Income Trust 310,015 5,534 Ameriprise Financial Inc. 58,300 5,481 Heritage Insurance Holdings Inc. 330,455 5,277 Market Value • Shares ($000) Navient Corp. 414,312 4,959 Digital Realty Trust Inc. 53,100 4,699 Communications Sales & Leasing Inc. 204,048 4,540 ^ Universal Insurance Holdings Inc. 243,380 4,332 Mack-Cali Realty Corp. 179,709 4,223 VEREIT Inc. 470,100 4,170 Fifth Third Bancorp 239,185 3,992 * Santander Consumer USA Holdings Inc. 378,000 3,965 CBL & Associates Properties Inc. 322,413 3,837 GEO Group Inc. 109,131 3,784 Apple Hospitality REIT Inc. 187,900 3,722 * INTL. FCStone Inc. 138,166 3,693 DuPont Fabros Technology Inc. 89,900 3,644 CubeSmart 94,700 3,153 Summit Hotel Properties Inc. 261,900 3,135 Weingarten Realty Investors 83,100 3,118 SunTrust Banks Inc. 83,668 3,019 AvalonBay Communities Inc. 14,431 2,745 Unum Group 84,754 2,621 Ryman Hospitality Properties Inc. 50,100 2,579 Kimco Realty Corp. 87,554 2,520 Goldman Sachs Group Inc. 14,015 2,200 UDR Inc. 50,115 1,931 Maiden Holdings Ltd. 148,600 1,923 * Flagstar Bancorp Inc. 87,600 1,880 HCI Group Inc. 55,600 1,851 Nasdaq Inc. 27,634 1,834 Lexington Realty Trust 208,917 1,797 American International Group Inc. 29,048 1,570 Piedmont Office Realty Trust Inc. Class A 74,400 1,511 Xenia Hotels & Resorts Inc. 80,700 1,261 EPR Properties 18,100 1,206 United Fire Group Inc. 23,349 1,023 Great Western Bancorp Inc. 36,669 1,000 * Ally Financial Inc. 49,622 929 Corrections Corp. of America 28,512 914 * E*TRADE Financial Corp. 36,653 898 Regions Financial Corp. 109,003 856 Care Capital Properties Inc. 30,917 830 HCP Inc. 25,345 826 Monmouth Real Estate Investment Corp. 68,038 809 Aflac Inc. 12,316 778 Select Income REIT 31,234 720 13 U.S. Value Fund Market Value • Shares ($000) * KCG Holdings Inc. Class A 57,322 685 NorthStar Realty Finance Corp. 50,681 665 Health Care (11.0%) Johnson & Johnson 359,613 38,910 Pfizer Inc. 542,363 16,076 Merck & Co. Inc. 176,101 9,318 * HCA Holdings Inc. 118,508 9,250 Anthem Inc. 64,500 8,965 * Express Scripts Holding Co. 102,009 7,007 Aetna Inc. 60,088 6,751 Medtronic plc 86,443 6,483 Bristol-Myers Squibb Co. 101,300 6,471 * Quintiles Transnational Holdings Inc. 95,469 6,215 Eli Lilly & Co. 74,630 5,374 UnitedHealth Group Inc. 29,139 3,756 * Amsurg Corp. 46,100 3,439 Cardinal Health Inc. 36,929 3,026 AbbVie Inc. 52,100 2,976 * Charles River Laboratories International Inc. 29,700 2,255 Amgen Inc. 14,500 2,174 * ICU Medical Inc. 15,144 1,577 * INC Research Holdings Inc. Class A 33,600 1,385 * Amedisys Inc. 23,300 1,126 Abbott Laboratories 26,307 1,100 * PharMerica Corp. 45,138 998 * Emergent BioSolutions Inc. 20,775 755 * Orthofix International NV 16,798 697 * Allergan plc 2,435 653 Industrials (10.5%) General Electric Co. 1,069,540 34,001 Northrop Grumman Corp. 45,833 9,070 General Dynamics Corp. 68,058 8,941 Owens Corning 155,400 7,347 Comfort Systems USA Inc. 228,080 7,246 BWX Technologies Inc. 214,600 7,202 * JetBlue Airways Corp. 304,233 6,425 * Spirit AeroSystems Holdings Inc. Class A 138,871 6,299 PACCAR Inc. 108,846 5,953 General Cable Corp. 483,950 5,909 Global Brass & Copper Holdings Inc. 206,225 5,145 * ACCO Brands Corp. 446,654 4,011 GATX Corp. 73,102 3,472 Alaska Air Group Inc. 38,816 3,184 United Technologies Corp. 27,219 2,725 * Aegion Corp. Class A 126,100 2,659 SkyWest Inc. 118,651 2,372 Market Value • Shares ($000) Briggs & Stratton Corp. 95,881 2,293 Ennis Inc. 99,521 1,946 * Quanta Services Inc. 68,643 1,549 Southwest Airlines Co. 32,699 1,465 Cintas Corp. 16,307 1,464 Pitney Bowes Inc. 64,401 1,387 * Virgin America Inc. 30,476 1,175 Waste Management Inc. 18,284 1,079 West Corp. 44,108 1,006 American Railcar Industries Inc. 22,998 937 * TriNet Group Inc. 64,182 921 * RPX Corp. 75,474 850 Trinity Industries Inc. 41,233 755 Tetra Tech Inc. 22,990 686 National Presto Industries Inc. 7,759 650 Information Technology (11.5%) Microsoft Corp. 303,300 16,751 Intel Corp. 403,601 13,057 Cisco Systems Inc. 379,527 10,805 * Tech Data Corp. 97,098 7,454 CSRA Inc. 270,612 7,279 Avnet Inc. 162,995 7,221 SYNNEX Corp. 77,000 7,129 * NeoPhotonics Corp. 503,800 7,073 Booz Allen Hamilton Holding Corp. Class A 233,000 7,055 * Sykes Enterprises Inc. 209,808 6,332 Jabil Circuit Inc. 322,200 6,209 CDW Corp. 148,900 6,179 Computer Sciences Corp. 174,534 6,002 * Cirrus Logic Inc. 145,500 5,298 * Advanced Micro Devices Inc. 1,776,578 5,063 * Sigma Designs Inc. 732,800 4,983 NVIDIA Corp. 118,034 4,206 Leidos Holdings Inc. 78,902 3,970 * Aspen Technology Inc. 100,700 3,638 * CACI International Inc. Class A 28,719 3,064 EarthLink Holdings Corp. 494,300 2,803 * First Data Corp. Class A 169,669 2,196 * NETGEAR Inc. 48,100 1,942 * Sanmina Corp. 56,500 1,321 QUALCOMM Inc. 25,300 1,294 * Extreme Networks Inc. 404,028 1,257 Xerox Corp. 78,653 878 * NCR Corp. 28,096 841 International Business Machines Corp. 5,161 782 *,^ Fitbit Inc. Class A 50,165 760 14 U.S. Value Fund Market Value • Shares ($000) Materials (2.9%) Dow Chemical Co. 246,319 12,528 Avery Dennison Corp. 103,111 7,435 LyondellBasell Industries NV Class A 68,700 5,879 Cabot Corp. 71,108 3,437 International Paper Co. 66,409 2,725 Domtar Corp. 64,871 2,627 * Kraton Performance Polymers Inc. 81,136 1,404 Schnitzer Steel Industries Inc. 67,400 1,243 Bemis Co. Inc. 20,583 1,066 Telecommunication Services (2.7%) AT&T Inc. 457,814 17,933 Verizon Communications Inc. 166,199 8,988 CenturyLink Inc. 192,999 6,168 * Cincinnati Bell Inc. 600,704 2,325 Utilities (7.1%) Exelon Corp. 318,630 11,426 American Electric Power Co. Inc. 164,500 10,923 Public Service Enterprise Group Inc. 218,669 10,308 PPL Corp. 263,122 10,017 FirstEnergy Corp. 251,733 9,055 Entergy Corp. 105,424 8,358 UGI Corp. 202,325 8,152 WGL Holdings Inc. 104,743 7,580 CMS Energy Corp. 116,905 4,961 Edison International 52,900 3,803 ONE Gas Inc. 42,369 2,589 Ameren Corp. 30,352 1,520 Ormat Technologies Inc. 25,877 1,067 NextEra Energy Inc. 8,822 1,044 SCANA Corp. 14,293 1,003 Xcel Energy Inc. 21,829 913 New Jersey Resources Corp. 24,781 903 Chesapeake Utilities Corp. 13,896 875 Total Common Stocks (Cost $1,215,106) Market Value • Shares ($000) Temporary Cash Investments (1.6%) 1 Money Market Fund (1.5%) Vanguard Market Liquidity Fund, 0.495% 20,094,855 20,095 Face Amount ($000) U.S. Government and Agency Obligations (0.1%) Federal Home Loan Bank Discount Notes, 0.476%, 8/17/16 400 399 Federal Home Loan Bank Discount Notes, 0.486%, 8/24/16 100 100 Total Temporary Cash Investments (Cost $20,594) Total Investments (101.1%) (Cost $1,235,700) Amount ($000) Other Assets and Liabilities (-1.1%) Other Assets Investment in Vanguard 111 Receivables for Accrued Income 1,903 Receivables for Capital Shares Issued 1,361 Other Assets 4 Total Other Assets Liabilities Payables for Investment Securities Purchased (1,098) Collateral for Securities on Loan (13,116) Payables for Capital Shares Redeemed (1,897) Payables to Vanguard (1,510) Other Liabilities (16) Total Liabilities Net Assets (100%) Applicable to 81,645,454 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share 15 U.S. Value Fund At March 31, 2016, net assets consisted of: Amount ($000) Paid-in Capital 1,211,811 Undistributed Net Investment Income 5,188 Accumulated Net Realized Gains 4,344 Unrealized Appreciation (Depreciation) Investment Securities 106,941 Futures Contracts 99 Net Assets • See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $
